UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2404



BRAXTON VAN WILLIAMS,

                                              Plaintiff - Appellant,

          versus


STATE OF NORTH CAROLINA,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CA-03-119-H)


Submitted:   June 9, 2005                  Decided:   June 14, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Braxton Van Williams, Appellant Pro Se. Joseph Edward Elder, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Braxton Van Williams appeals the district court’s order

granting Defendant’s motion to dismiss his 42 U.S.C. § 1983 (2000)

complaint under Fed. R. Civ. P. 12(b)(6).         We have reviewed the

record   and   find   no   reversible   error.   Accordingly,   we   deny

Williams’s motions to send evidence of a valid warrant, to rule in

his favor, for evidence, a trial, and to testify, and to disclose

evidence, and we affirm on the reasoning of the district court.

See Williams v. North Carolina, CA-03-119-H (E.D.N.C. Oct. 18,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -